Citation Nr: 1816075	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar I disorder for the period prior to May 15, 2011, and in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from July 2004 to May 2005, and from January 2009 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that granted service connection for major depressive disorder (MDD) with anxiety and assigned an initial 10 percent rating, effective March 31, 2010.

In a February 2013 rating decision, a higher 30 percent rating was granted for  MDD, effective May 15, 2011.  Thereafter, in a November 2013 rating decision,   the RO assigned an effective date of March 31, 2010 for the grant of an initial 30 percent rating for MDD with anxiety.  A July 2016 rating decision denied entitlement to a TDIU.  A November 2016 rating decision recharacterized the Veteran's psychiatric disability as bipolar I disorder (previously characterized as MDD with anxiety), and granted a higher 70 percent rating, effective May 16, 2011, and denied entitlement to a TDIU. 

Although a separate appeal has not been perfected, the TDIU issue is part of the perfected appeal as to the initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran requested a Board hearing via videoconference in her November 2013 VA Form 9 (substantive appeal).  The Veteran subsequently withdrew her request for a Board hearing in February 2015, November 2015 and again in April 2016.  The hearing request has been withdrawn and the Board may proceed to the merits.  38 C.F.R. § 20.702(e) (2017).

In October 2016, the Board remanded the Veteran's psychiatric disability claim for additional development.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

The record shows that the Veteran began receiving treatment at the Colorado Springs VA Clinic and Denver VA Medical Center (VAMC) in January 2016, and that  around April 2016 there was a plan for the Veteran to have a new patient intake assessment and evaluation at the Denver facility.  The claim file, however, contains no such new patient intake evaluation record from the Denver facility.  In addition, the record as a whole does not contain VA treatment records for the Veteran after May 2016, after she relocated from the Denver area back to West Palm Beach.  Thus, a remand is warranted to attempt to obtain these additional relevant records.

In addition, the Veteran should be afforded a new VA mental disorders examination to evaluate the current severity of his disability in light of these additional records.

Finally, in order to better assess the Veteran's TDIU claim, the AOJ should gather additional information from the Veteran about whether she is currently employed, or has been employed during the appeal period. 

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a letter: 

(a)  inquiring whether she is currently employed, and what employment she has had since March 31, 2010; and  (b) requesting that the Veteran identify and provide authorization for VA to obtain any outstanding, relevant medical or other records, to include any records from April 2016 to the present.

If a response is received, attempt to obtain any identified records.  All attempts to obtain these records should be documented in the claim file.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  Obtain and associate with the claim file all outstanding, pertinent VA medical records, to include a 2016 Colorado Springs VA Clinic or Denver VAMC new patient intake assessment and evaluation, and all pertinent VA medical records from April 2016 to the present.  

3.  Then, schedule the Veteran for a VA mental health examination with an appropriate examiner.  The claim file and copy of this REMAND must be made available to the examiner for review.  The examiner must take a detailed history from the Veteran.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  

(a) The examiner should make specific findings as to the nature and severity of her service-connected bipolar I disorder.

(b)  The examiner should comment whether the Veteran's service connected bipolar I disorder has an impact on her ability to work and, if so, what that impact is.  To the extent possible, the examiner should also address whether this impact, if any, has varied in different time periods since March 31, 2010.

The examiner should specifically consider the Veteran's lay statements. The examining clinician should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

4.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal, including the issue of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case (SSOC) and afford a reasonable opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

